UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 14, 2014 Calpian, Inc. (Exact name of registrant as specified in its charter) Texas 000-53997 20-8592825 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 500 North Akard Street, Suite 2850, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 758-8600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August14, 2014, Calpian, Inc. (the “Company”) issued apressreleasedisclosing earnings and other financial results for the three month period ended June 30, 2014 (the “Press Release”). A copy of the Press Release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this report, including Exhibit 99.1 and Exhibit 99.2, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. Item 7.01Regulation FD Disclosure The Company’s Chairman and CEO, Harold Montgomery, and other representatives presented a PowerPoint slideshow during an Earnings Release conference call and webcast Thursday, August 14, 2014, at 10 a.m. CDT (11 a.m. EDT).The PowerPoint presentation is attached hereto as Exhibit 99.2. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description Press Release, dated August 14, 2014 PowerPoint Slideshow Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. CALPIAN, INC. Date: August 15, 2014 By: /s/ Scott S. Arey Scott S. Arey Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press Release, dated August 14, 2014 PowerPoint Slideshow Presentation 4
